 



Exhibit 10.5
[Amendment Approved by Stockholders
on August 16, 2007]
AMENDMENT
TO
SAPIENT CORPORATION
1998 STOCK INCENTIVE PLAN
     WHEREAS, Sapient Corporation (the “Company”) established the 1998 Stock
Incentive Plan effective March 24, 1998 and authorized the issuance of options
to acquire common stock, $.01 par value, of the Company thereunder up to a limit
specified in the Plan;
     WHEREAS, on May 8, 1998 the shareholders of the Company voted to approve
the Plan;
     WHEREAS, the Board of Directors of the Company delegated the administration
of the Plan and issuance of the options thereunder to the Compensation Committee
of the Board of Directors (the “Committee”);
     WHEREAS, the terms of the Plan provide that, after March 24, 2008, no
further options will be permitted to be issued under the Plan;
     WHEREAS, the Committee has not granted awards for all of the shares of
common stock authorized under the Plan;
     WHEREAS, upon recommendation of the Committee, the Board desires to amend
the Plan to extend the time during which awards can be made under the Plan for a
period of up to 5 years, so that the Committee may grant awards for shares
remaining under the Plan that were authorized previously but remain available
for awards;
     WHEREAS, upon recommendation of the Committee, the Board desires to add a
Plan provision that authorizes the payment of performance-based cash bonuses to
eligible employees, subject to the limitations set forth herein; and
     WHEREAS, Section 11(d) of the Plan reserves to the Company the right to
amend the Plan, provided that no such amendment shall be effective unless and
until approved by stockholders of the Company as required by Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, the Plan is hereby amended as follows, effective as of date
on which such amendment is approved by stockholders of the Company:

 



--------------------------------------------------------------------------------



 



1.     Section 4(b) is amended in its entirety to read as follows:
"(b) Per Participant Limit. Subject to adjustment under Section 8, the maximum
number of shares of Common Stock for which Options may be granted to any person
in any calendar year and the maximum number of shares of Restricted Stock
granted to any person in any calendar year will each be 1,000,000. The maximum
number of shares subject to other stock-based Awards granted to any person in
any calendar year will be one million (1,000,000) shares. The maximum dollar
amount of any cash bonus payable to any single Participant under Section 6A of
the Plan in any calendar year shall be two million dollars (U.S. $2,000,000).
The per-Participant limits described in this Section 4(b) shall be construed and
applied consistently with Section 162(m) of the Code.
2.     A new Section 6A is hereby added to read in its entirety as follows:
“6A. BONUSES. The Board may grant cash bonus awards (“Bonus Awards”) to
Participants on the terms and conditions set forth herein. The Board shall
select those Participants (each a “Bonus Participant”) under the Plan who shall
be eligible to receive a Bonus Award, which may be a Performance Award, and the
terms and conditions of each such Award, including, without limitation, with
respect to Performance Criteria.
3.     Section 11(c) of the Plan shall be amended to read in its entirety as
follows:
“The Plan became effective on May 8, 1998, the date on which it was originally
adopted by stockholders, and provided that no Awards could be granted after
March 24, 2008. On March 29, 2007, the Plan was amended, subject to stockholder
approval, so that no Awards could be granted after the first to occur of
March 29, 2012, and the time at which no Common Stock is available for Awards.
Accordingly, no Awards may be made after that date, but Awards previously
granted may extend beyond that date in accordance with their terms. No Incentive
Stock Option may be granted under the Plan after March 24, 2008.
4.     A new Section 12 is added to read in its entirety as follows:
“12. PERFORMANCE AWARDS.
(a) GENERALLY. A Performance Award is an Award that is subject to Performance
Criteria. The Committee, in its discretion, may grant Performance Awards that
are intended to qualify for the performance-based compensation exception under
Section 162(m) of the Code and Performance Awards that are not intended so to
qualify.
(b) PERFORMANCE CRITERIA. Performance criteria (“Performance Criteria”) are
specified criteria, other than the mere continuation of Employment

 



--------------------------------------------------------------------------------



 



or the mere passage of time, the satisfaction of which is a condition for the
grant, exercisability, vesting or full enjoyment of an Award. For purposes of
Awards that are intended to qualify for the performance-based compensation
exception under Section 162(m) of the Code, a Performance Criterion will mean an
objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, or amortization, whether or not on a continuing operations
or an aggregate or per share basis; return on equity, investment, capital or
assets; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; stock price;
stockholder return; sales of particular products or services; customer
satisfaction scores ; acquisitions and divestitures (in whole or in part); joint
ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings. A Performance Criterion and any targets with
respect thereto determined by the Board need not be based upon an increase, a
positive or improved result or avoidance of loss. To the extent consistent with
the requirements for satisfying the performance-based compensation exception
under Section 162(m) of the Code, the Board may provide, in the case of any
Award intended to qualify for such exception, that one or more of the
Performance Criteria applicable to such Award will be adjusted in an objectively
determinable manner to reflect events (for example, but without limitation,
acquisitions or dispositions) occurring during the performance period that
affect the applicable Performance Criterion or Criteria. The Board shall have
the authority to exercise subjective discretion to reduce (but not increase)
awards payouts below the levels indicated by the strict application of the
Performance Criteria, based on factors it deems appropriate in its sole
discretion.”
Executed this 29th day of March, 2007.

            SAPIENT CORPORATION
      By:   /s/ Jane E. Owens         Title: Secretary             

 